Dismissed and Opinion filed November 27, 2002








Dismissed and Opinion filed November 27, 2002.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO.
14-01-00711-CV
____________
 
PAUL R. GARZA, Appellant
 
V.
 
NABORS DRILLING USA, INC., Appellee
 

 
On Appeal from the 278th District Court
Grimes County, Texas
Trial Court Cause No. 28,239-A
 

 
M
E M O R A N D U M   O P I N I O N
This is an appeal from a summary judgment signed December 19,
2000, which was made final by an order of severance signed April 12, 2001.  On November 21, 2002,the
parties filed an agreed motion to dismiss the appeal because the case has been
settled.  See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly, the appeal is ordered dismissed.  
PER CURIAM




Judgment rendered and Opinion
filed November 27, 2002.
Panel consists of Justices Yates,
Anderson, and Frost.
Do Not Publish C Tex. R. App. P. 47.3(b).